Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on April 25, 2022 is acknowledged.
                                               Status of the Application
2. Claims 1-13 and 20-25 are pending under examination New claims 26-27 are added. Claims 14-19 were canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to sequence identifiers in the specification has been withdrawn in view of the amendment.
4. The rejection of claims 6-7 under 35 USC 112 second paragraph has been withdrawn in view of the amendment.
5. The rejection of claims under 35 USC 103 as being obvious over Jain et al. in view of Hayashizaki has been withdrawn in view of the persuasive arguments drawn to PCR. However, with reference to the arguments drawn to Hayashizaki the arguments were found unpersuasive because Hayashizaki teach isothermal amplification using loop forming primers under isothermal conditions of primer extension and repeated self-priming of loop primers in said isothermal conditions which do not require any thermal cycling amplification.
6. With reference to the rejection of claims under obviousness type of double patenting, the Applicant’s arguments were found unpersuasive. With reference to the arguments drawn to no motivation or reasonable expectation of success in combining the method of the claims in the patent with Hayashizaki, the arguments were found unpersuasive. The claims in the patent disclose primer sets and one or more cassette oligonucleotide sets which are with the scope of the instant claims. The claims in the patent further disclose initiating primer extension using said primer sets and cassette oligonucleotide sets, wherein the claims broadly disclose primer extension that read on primer extension under conditions of isothermal amplification and non-isothermal conditions. Thus one of the ordinary person skilled in the art would have a reasonable expectation of success using said primer sets and cassette oligonucleotide sets under isothermal amplification. As discussed in the rejection Hayashizaki explicitly teach use of primer sets in isothermal conditions, wherein the combination of the method of claims in the patent with primer extension under isothermal condition would improve the method because Hayashizaki explicitly taught repeated participation of loop forming primer sets under isothermal amplification conditions would improve the sensitivity of the method and such a modification is considered obvious over the claims in the patent.  Further as noted in MPEP 2144 (R-5) The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006). There is no requirement that the prior art provide the same reason as the applicant to make the claimed invention. For all the above the rejection has been maintained and restated to include the new claims.

Nonstatutory Double Patenting
7.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/ AIA  /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/guidance/eTD-info-I.jsp.
        Claims 1-13 and 20-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10, 155, 975 (hereafter the ‘975) in view of Hayashizaki et al. (US 2008/0227104). Although the claims 1-13 and 20-27 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-15 of the patent ‘975. Specifically, the method steps for detecting one or more polynucleotide amplification products comprising a) providing one or more oligonucleotide primer groups, each group comprising one or more oligonucleotide primer sets, each set comprising: i) a first oligonucleotide primer (forward primer) comprising a fluorescence cassette-specific portion and a 3’ downstream target-specific portion; and ii) one or more target-specific oligonucleotide primers; wherein the oligonucleotide primers in a particular set are each suitable for hybridization to a strand of a target polynucleotide to permit formation of an amplification product of the target polynucleotide in an amplification reaction; and wherein the first oligonucleotide primer of each set in the same group contains a fluorescence cassette-specific portion that is capable of hybridizing to the complement of the fluorescence cassette-specific portion of the first oligonucleotide primer of any set in the same group; b) providing one or more cassette oligonucleotide sets, each set comprising: i) a first cassette oligonucleotide labelled with a fluorescent moiety (donor moiety) and having a sequence that is capable of hybridization to the complement of the fluorescence cassette-specific portion of the first oligonucleotide primer of any set in a given oligonucleotide primer group; and ii) a second cassette oligonucleotide labelled with an acceptor moiety (see entire document, at least claim 1); wherein the cassette oligonucleotides of each set hybridize to one another to form a fluorescent quenched pair; c) initiating polynucleotide amplification reaction thereby generating, if the target polynucleotide is present, a complementary sequence to at least a portion of the relevant first oligonucleotide primer, such that the relevant second cassette oligonucleotide is less able to hybridize to the relevant first fluorescently labelled cassette oligonucleotide, whereby a signal is generated; and d) detecting the signal that is generated are within the scope of the claims 1-15 of the patent ‘975, however the claims in the patent ‘975 did not teach isothermal amplification in the presence of a strand displacement polymerase.
         Hayashizaki et al. teach a method for detecting one or more target nucleic acid
sequences (mutation or variation) comprising one or more primer sets comprising
asymmetric primer set and symmetric primer set comprising fluorescence dye(s) in an
isothermal amplification wherein the isothermal amplification is SMAP or LAMP, wherein
primer extension allows stem-loop structure and results strand displacement and
participates in repeated loop mediated primer extension to form a double stranded
product (para 0079-0085, 0137-0143, para 0260-283).
       It would be obvious to one of the ordinary person skilled in the art before the
effective filing date of the invention, to modify the method of claims in the patent ‘975
with an isothermal amplification step as taught by Hayashizaki et al. to achieve
an improved sensitive method for detecting polynucleotide target amplification products.
The ordinary person skilled in the art would have motivated to combine the method of
the claims in the patent ’975 with isothermal amplification as taught by Hayashizaki et
al. and have a reasonable expectation of success that the combination would result in
sensitive method because Hayashizaki et al. explicitly taught that the primer sets as
designed allow stem-loop structures to participate in repeated primer extension and
displacement of the amplification products thereby reduces non-specific amplification
and background signal noise (see entire document, at least para 0471) and such a
modification of the method of claims in the patent ‘975 is considered obvious over the
cited prior art. 
                                                          Conclusion
            No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637